Case 1:20-cv-00450-SEB-MPB Document 29 Filed 06/16/20 Page 1 of 10 PageID #: 465




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 TAMMY WHIPKEY,                                     )
                                                    )
                              Plaintiff,            )
                                                    )
                         v.                         )     No. 1:20-cv-00450-SEB-MPB
                                                    )
 ELI LILLY AND COMPANY, et al.                      )
                                                    )
                              Defendants.           )

              ORDER DENYING PLAINTIFF’S MOTION TO REMAND

        This cause is before the Court on Plaintiff’s Motion to Remand [Docket No. 13],

 filed on March 3, 2020. Plaintiff, Tammy Whipkey, brings this action against Defendant,

 Eli Lilly and Company ("Lilly"), for damages, alleging that Defendant was negligent “in

 connection with the development, design, testing, packaging, promoting, marketing,

 distribution, labeling and/or sale of Jardiance (empagliflozin).” Am. Compl. ¶ 1. Plaintiff

 originally filed her complaint solely against Lilly in Marion Superior Court in Marion

 County, Indiana, and Defendant promptly removed to this court based on diversity

 jurisdiction. For the reasons detailed below, we DENY Plaintiff’s Motion to Remand.


                                       Factual Background

        On February 7, 2020, Ms. Whipkey, a citizen of Ohio, filed her complaint in

 Indiana state court against Lilly, a citizen of Indiana. 1 Pl.’s Mot. Remand, at 1; Def.’s


 1
   Plaintiff amended her complaint on May 28, 2020 to add Boehringer Ingelheim
 Pharmaceuticals, Inc. as a Defendant; however, Lilly was the sole named defendant at the time
 the instant motion was filed.
                                                1
Case 1:20-cv-00450-SEB-MPB Document 29 Filed 06/16/20 Page 2 of 10 PageID #: 466




 Opp’n Pl.’s Mot. Remand, at 1. Three days later, Defendant removed the action on the

 basis of diversity jurisdiction before being formally served. Pl.’s Mot. Remand, at 1. The

 Parties agree that there is complete diversity of citizenship and the amount in controversy

 exceeds $75,000, exclusive of interests and costs. See id.

        Plaintiff has moved to remand the case to Indiana state court on the basis of the

 forum defendant rule, because Defendant is an Indiana citizen. Id. at 3. Defendant does

 not dispute citizenship; rather, Lilly argues that the forum defendant rule does not apply

 because it removed this case prior to being properly served. Def.’s Opp’n Pl.’s Mot.

 Remand, at 1. We address below whether this “snap removal” is permissible under 28

 U.S.C. § 1441(b)(2).


                                        Legal Analysis

 I.     Standard of Review

        The federal removal statute, 28 U.S.C. § 1441(a), “permits a defendant to remove

 a civil action from state court when a district court has original jurisdiction over the

 action.” Micrometl Corp. v. Tranzact Techs., Inc., 656 F.3d 467, 470 (7th Cir. 2011).

 “Courts should interpret the removal statute narrowly and presume that the plaintiff may

 choose his or her forum.” Doe v. Allied-Signal, Inc., 985 F.2d 908, 911 (7th Cir. 1993)

 (citations omitted). Therefore, in deciding whether to remand a case, courts “must resolve

 any doubts about jurisdiction in favor of remand.” D.C. v. Abbot Labs. Inc., 323 F. Supp.

 3d 991, 993 (N.D. Ill. 2018) (citing Schur v. L.A. Weight Loss Ctrs., Inc., 577 F.3d 752,

 758 (7th Cir. 2009)).

                                               2
Case 1:20-cv-00450-SEB-MPB Document 29 Filed 06/16/20 Page 3 of 10 PageID #: 467




 II.    Discussion

        Removal in this case was based on diversity jurisdiction under 28 U.S.C.

 § 1332(a), which “confers original jurisdiction on federal courts where the amount in

 controversy exceeds $75,000 and the action is between citizens of different states.” The

 parties do not dispute, and we agree, that diversity jurisdiction exists in this case.

 However, Plaintiff contends that the case was nonetheless not removable because

 Defendant failed to clear the forum defendant rule hurdle.

        The forum defendant rule provides that an action “otherwise removable solely on

 the basis of [diversity jurisdiction] may not be removed if any of the parties in interest

 properly joined and served as defendants is a citizen of the State in which such action is

 brought.” 28 U.S.C. § 1441(b)(2). Defendant concedes that it is a citizen of Indiana and

 that the case was filed in Indiana state court. Def.’s Opp’n Pl.’s Mot. Remand, at 2.

 Defendant argues, however, that the forum defendant rule does not apply because at the

 time of removal it had not been “properly joined and served” as required by § 1441(b)(2).

 Plaintiff rejoins that removal under these circumstances frustrates the purposes of the

 forum defendant rule.

        District courts throughout the country have split in considering "snap removals," a

 term used to describe a situation such as the one presented here in which the defendant

 monitors the public docket and immediately removes an action once filed before the

 plaintiff could possibly effect service. Some courts have held that the plain meaning of

 the statute permits snap removals, whereas other courts have refused to apply a literal


                                                3
Case 1:20-cv-00450-SEB-MPB Document 29 Filed 06/16/20 Page 4 of 10 PageID #: 468




 interpretation of the statute because doing so would defeat the purpose of the forum

 defendant rule. The Seventh Circuit has not yet addressed the matter. 2 We examine the

 conflicting case law below, first addressing those cases which adopt a “purpose-driven”

 interpretation, then turning to cases which hold that the “plain meaning” of the statute

 controls. We conclude for the reasons detailed below that the language of § 1441(b)(2) is

 unambiguous and must control and therefore adopt the reasoning set forth in the latter

 line of cases and find Defendant's removal of this case permissible.

        A.      Purpose-Driven Interpretation

        Plaintiff argues that snap removals are inconsistent with the purposes of the forum

 defendant rule, which is “designed to preserve the plaintiff's choice of a (state) forum,

 under circumstances where it is arguably less urgent to provide a federal forum to prevent

 prejudice against an out-of-state party.” Hurley v. Motor Coach Industries, Inc., 222 F.3d

 377, 380 (7th Cir. 2000). Courts applying this purpose-driven approach “have relied on

 the principle that a court must ‘give [a statute's] words their plain meaning unless doing

 so would frustrate the overall purpose of the statutory scheme, lead to absurd results, or

 contravene clearly expressed legislative intent.’” Estep v. Pharmacia & Upjohn Co., Inc.

 (In re Testosterone Replacement Therapy Products Liability Litigation), 67 F. Supp. 3d

 952, 960 (N.D. Ill. 2014) (quoting Jefferson v. United States, 546 F.3d 477, 483 (7th Cir.

 2008) (internal quotation marks omitted) (emphasis added)).



 2
  There is likely no Seventh Circuit precedent because “failure to comply with the forum
 defendant rule is, indeed, a defect in the removal that bars [appellate] review.” Holmstrom v.
 Peterson, 492 F.3d 833, 838 (7th Cir. 2007).
                                                 4
Case 1:20-cv-00450-SEB-MPB Document 29 Filed 06/16/20 Page 5 of 10 PageID #: 469




        Purpose-driven courts recognize that the “properly joined and served” language of

 § 1441(b)(2) is intended to prevent plaintiffs from fraudulently joining without serving a

 forum defendant solely to prevent removal; therefore, these courts decline to apply the

 requirement in situations that do not implicate fraudulent joinder issues. See, e.g.,

 Holmstrom v. Harad, No. 05 C 2714, 2005 WL 1950672 at *2 (N.D. Ill. 2005). These

 courts are troubled by situations which appear to “take language designed to curtail

 gamesmanship by plaintiffs and employ that same language to enable gamesmanship by

 defendants.” Bowman v. PHH Mortgage Corp., 423 F. Supp. 3d 1286, 1292 (N.D. Ala.

 2019). But see Gibbons v. Bristol-Myers Squibb Co., 919 F.3d 699, 706 (2d Cir. 2019)

 (“Allowing a defendant that has not been served to remove a lawsuit to federal court

 ‘does not contravene’ Congress’s intent to combat fraudulent joinder.”). In an era of

 electronic docket monitoring, courts are understandably reluctant to allow defendants to

 “race to the courthouse” and exploit a loophole that they believe Congress could not have

 intended. See, e.g., Estep, 67 F. Supp. 3d at 961-62.

        Because these courts find that the application of the plain meaning of § 1441(b)(2)

 would frustrate the overall purpose of the forum defendant rule in certain scenarios, they

 decline to read the statute to permit removal when fraudulent joinder issues are not

 implicated. See, e.g., id. at 960-62 (declining to apply the literal language of § 1441(b)

 because doing so would “defeat” its purpose); Little v. Wyndham Worldwide Operations,

 Inc., 251 F. Supp. 3d 1215, 1221 (M.D. Tenn. 2017) (concluding that “snap removal

 thwarts the purpose of the forum defendant rule”).


                                               5
Case 1:20-cv-00450-SEB-MPB Document 29 Filed 06/16/20 Page 6 of 10 PageID #: 470




           B.     “Plain Meaning” Interpretation

           Defendant responds that the “plain meaning” of the statute controls and points to

 several decisions which conclude that a literal interpretation of § 1441(b) permits a

 forum-state defendant to remove a case if the defendant is not properly served beforehand

 regardless of whether such removal is in line with the forum defendant rule's purpose.

 See, e.g., Graff v. Leslie Hindman Auctioneers, Inc., 299 F. Supp. 3d 928, 937 (N.D. Ill.

 2017) (holding that forum defendant rule did not apply because defendant was not

 properly served); 3 In re Bridgestone/Firestone, 184 F. Supp. 2d 826, 828 (S.D. Ind. 2002)

 (holding that § 1441(b) did not preclude removal because defendant was not properly

 served prior to the removal petition). 4

           This “plain meaning” approach is well-encapsulated by the decision in D.C. v.

 Abbot Laboratories Inc., 323 F. Supp. 3d 991 (N.D. Ill. 2018), a case which involved

 facts nearly identical to those in the present case. In Abbot Labs., the sole defendant

 removed the case to federal court on the basis of diversity jurisdiction just three days

 after the plaintiff filed the complaint. Id. at 992. Although the summons was issued on the

 day the complaint was filed, the defendant was not formally served before the case was

 removed. Id. The plaintiff argued that the snap removal frustrated the purposes of the

 forum defendant rule, but the court concluded that the “statutory text must control.” Id. at

 996.




 3
     Graff was not a true “snap” removal case, and the court acknowledged that fact. Id. at 937 n.7.
 4
     In re Bridgestone/Firestone was also not a true snap removal case.
                                                   6
Case 1:20-cv-00450-SEB-MPB Document 29 Filed 06/16/20 Page 7 of 10 PageID #: 471




        The logic of the court in Abbott Labs. was straightforward. The statute provides

 that an action “otherwise removable solely on the basis of [diversity jurisdiction] may not

 be removed if any of the parties in interest properly joined and served as defendants is a

 citizen of the State in which such action is brought.” 28 U.S.C. § 1441(b)(2) (emphasis

 added). The court reasoned that the statutory language is unambiguous and the

 application of the forum defendant rule is conditioned upon a forum defendant being

 properly joined and served. Id. at 995-97. As the court explained:

        Having learned of this action soon after it was filed, Defendant filed a notice
        of removal before it became a forum defendant that was both properly joined
        and properly served. Whether this circumstance is properly viewed as
        “gamesmanship” (as Plaintiff sees it) or “diligence” (from Defendant's
        perspective), the cases cited above show that it is sufficiently common to
        imagine that Congress will rewrite the statute if it feels that removal where
        an in-forum defendant has not yet been served constitutes an abuse of the
        judicial system.


 Id. at 997. We find this reasoning persuasive and join the courts which hold that the plain

 meaning of § 1441(b)(2) permits removal when no defendant has been properly served.

        Plaintiff urges the court to hold that the plain language of § 1441(b)(2) does not

 support snap removals when, as here, at the time of removal the sole defendant is a forum

 defendant, relying on cases which find that the language of the statute presupposes at

 least one defendant has been joined and served. See, e.g., Bowman, 423 F. Supp. 3d at

 1289-90. Under this reasoning, some courts have interpreted the statute as follows: “when

 there is an in-state defendant, at least one defendant must have been properly joined and

 served before removing for diversity.” Id. at 1290. While this interpretation may fit


                                              7
Case 1:20-cv-00450-SEB-MPB Document 29 Filed 06/16/20 Page 8 of 10 PageID #: 472




 “neatly with the history and purpose of the rule,” id. at 1293, it is not a natural reading of

 the text. See Papa Air LLC v. Cal-Mid Properties L.P., No. 2:19-CV-1713-RDP, 2020

 WL 3037068 at *5 (N.D. Ala. June 5, 2020) (concluding that the interpretation in

 Bowman was “atextual”). While snap removals may “potentially discourage[]

 cooperation between parties, such as asking the defendant to waive service or emailing

 courtesy copies of the complaint, because doing so might tip off the defendant,” Bowman,

 423 F. Supp. 3d at 1292-93, we are not in a position to ignore the plain meaning of the

 statute.

        Accordingly, we now join our sister district courts in the Seventh Circuit as well

 as the Second, Third, and Fifth Circuit Courts of Appeals that have concluded that

 § 1441(b)(2) permits a forum defendant to remove before service of process. See, e.g.,

 Texas Brine Co., L.L.C. v. Am. Arbitration Ass’n, Inc., 955 F.3d 482, 485-87 (5th Cir.

 2020); Gibbons v. Bristol-Myers Squibb Co., 919 F.3d at 706-07 (2d Cir. 2019);

 Encompass Ins. Co. v. Stone Mansion Rest. Inc., 902 F.3d 147, 153-54 (3d Cir. 2018).

 While the forum defendant rule would ordinarily bar Lilly from removing this action

 because it is an Indiana citizen sued in Indiana state court, Lilly filed its notice of

 removal before being formally served. Accordingly, because Defendant was not

 “properly joined and served” at the time of removal as required by § 1441(b)(2), the

 forum defendant rule does not apply to bar removal in this case.

        In reaching this decision, we are mindful that “[c]ourts should interpret the

 removal statute narrowly and presume that the plaintiff may choose his or her forum,”


                                                8
Case 1:20-cv-00450-SEB-MPB Document 29 Filed 06/16/20 Page 9 of 10 PageID #: 473




 Doe v. Allied-Signal, Inc., 985 F.2d at 911; however, even strictly construed, a literal

 interpretation of § 1441(b)(2) permits removal under the circumstances presented here

 and compels this result. Thus, Plaintiff’s motion to remand must be denied.

 III.   Conclusion

        For the reasons detailed above, we DENY Plaintiff’s Motion to Remand. [Docket

 No. 13]. This case shall proceed accordingly.

        IT IS SO ORDERED.



                6/12/2020
 Date: _________________________                  _______________________________
                                                    SARAH EVANS BARKER, JUDGE
                                                    United States District Court
                                                    Southern District of Indiana




                                              9
Case 1:20-cv-00450-SEB-MPB Document 29 Filed 06/16/20 Page 10 of 10 PageID #: 474




  Distribution:

  BOEHRINGER INGELHEIM PHARMACEUTICALS, INC.

  Barry H. Boise
  PEPPER HAMILTON LLP
  boiseb@pepperlaw.com

  Christopher M. Brolley
  PEPPER HAMILTON, LLP 3000
  brolleyc@pepperlaw.com

  Kristina Ann Coleman
  FAEGRE DRINKER BIDDLE & REATH LLP (Indianapolis)
  kristina.coleman@faegredrinker.com

  Anne Medlin Lowe
  RILEY WILLIAMS & PIATT, LLC
  alowe@rwp-law.com

  James Piatt
  RILEY WILLIAMS & PIATT, LLC
  jpiatt@rwp-law.com

  Patrick H. Reilly
  FAEGRE DRINKER BIDDLE & REATH LLP (Indianapolis)
  patrick.reilly@faegredrinker.com

  William N. Riley
  RILEY WILLIAMS & PIATT, LLC
  wriley@rwp-law.com

  Joseph N. Williams
  RILEY WILLIAMS & PIATT, LLC
  jwilliams@rwp-law.com




                                       10
